371 F.2d 541
WESTERN FREIGHT ASSOCIATION, a Corporation,v.AETNA CASUALTY & SURETY COMPANY, a Corporation, Appellant.Bernard ZANDIER,v.AETNA CASUALTY & SURETY COMPANY, a Corporation, Appellant.
No. 16126.
No. 16127.
United States Court of Appeals Third Circuit.
Argued January 5, 1967.
Filed January 19, 1967.

James F. Manley, Pittsburgh, Pa. (Burns, Manley & Little, Pittsburgh, Pa., on the brief), for appellant.
Robert S. Grigsby, Pittsburgh, Pa. (John R. Walters, Jr., Pringle, Bredin, Thomson, Rhodes & Grigsby, Pittsburgh, Pa., on the brief), for appellee Western Freight Ass'n.
Stuart E. Savage, Pittsburgh, Pa., for appellee Zandier.
OPINION OF THE COURT
Before McLAUGHLIN, SMITH and FREEDMAN, Circuit Judges.
PER CURIAM.


1
We are convinced from the facts that the finding of the District Court that Western Freight Association and Bernard Zandier acquired the status of insureds under the terms of the comprehensive liability policy issued by appellant to Lightning Express, Inc. and in effect November 16, 1961, is not clearly erroneous.


2
The judgments of the District Court will be affirmed.